Citation Nr: 0609185	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-32 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a back and neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied a claim for VA compensation benefits 
under 38 U.S.C.A. § 1151 for a back and neck condition.

Unfortunately, further development is necessary before the 
Board can decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board notes at the outset that on November 9, 2000, the 
VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide such 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  The VCAA 
also requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by him, and which part, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

In view of these requirements for notification as to the 
procedures for the evidentiary development of a pending claim 
for VA benefits, the RO thus far has issued the veteran a 
December 2002 letter addressing a claim filed for 
compensation benefits for an injured back at the Fort Lyons 
VA Medical Center (VAMC) in Colorado.  While there was no 
direct reference to the fact that the veteran had claimed 
entitlement to compensation benefits under 38 U.S.C.A. § 
1151, that in itself was sufficiently clear at least as to 
the nature of the claim under consideration, since the 
propriety of section 1151 benefits inherently involves the 
question of whether additional disability has been sustained 
as the result of VA healthcare.  That said, the December 2002 
correspondence proceeded to discuss at length the type of 
evidence and the legal requirements that would need to be met 
to establish service connection on a more conventional basis 
-- i.e., where the predicate for the claim for compensation 
benefits is that of a claimed relationship to military 
service, rather than, as here, for a claim for section 1151 
benefits.  This information in regard to a section 1151 claim 
would be especially useful in this case since there is a 
relatively brief discussion in the August 2003 SOC but no 
other notice document as of yet, explaining the kind of 
information needed to support the claim on appeal.

Also of significance is that in addition to the criteria 
already identified for what will constitute sufficient VCAA 
notice, a valid notice letter must inform the claimant of the 
opportunity to provide any further evidence in his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 
The Court in Pelegrini II explained that this new component 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Such a request is not included in 
the December 2002 correspondence.  Notably, there is also no 
language contained therein that could be interpreted as a 
similar request to submit any additional pertinent evidence, 
notwithstanding the absence of use of the generalized 
language identified in Pelegrini II.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).



In a precedent opinion, VA's General Counsel addressed the 
issue of this requirement of VCAA notice (as outlined by the 
Court in the earlier decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), although substantially 
identical to that of Pelegrini II), and held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004).  See also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  In this instance, 
while the inclusion of the generalized language described 
above (to provide any evidence in his possession that 
pertained to the claim) is clearly not essential, in the 
absence of language in the December 2002 letter that would 
have a substantially similar purpose, the notice letter 
issued on remand should include language as to the 
opportunity to provide any additional evidence or 
information in his possession.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The matter presently on appeal is for VA compensation 
benefits under 38 U.S.C.A. § 1151, and so the relevant notice 
information to such a claim would need to be appropriate for 
a section 1151 claim instead of a more traditional claim for 
service connection on the basis that a current disability is 
attributable to military service.  In this respect, under the 
legal authority governing section 1151 claims, compensation 
for additional disability due to VA healthcare is to be 
awarded in the same manner as if such disability were 
service-connected.  See 38 U.S.C.A. § 1151(a).  Accordingly, 
the holding in Dingess/Hartman that the VCAA notice 
requirements have been met as to all pertinent "elements" 
of a claim, for a claim for section 1151 benefits, would be 
similar in its application as in a claim for generic service 
connection for disability incurred or aggravated in service -
- the only substantial difference between the key elements of 
notice as to the section 1151 claim at issue is that the 
third element would involve a connection between VA medical 
treatment and the claimed disability, instead of the 
condition claimed and military service.

At present, the veteran has not yet received thorough VCAA 
notice concerning the issue of a medical relationship between 
a claimed disability and VA hospitalization (which would 
essentially provide the third element of notice pertinent to 
his claim), but this deficiency would be addressed by the 
earlier request for a notice letter specific to a section 
1151 benefits claim.  With regard to the remaining elements 
of the veteran's claim that must be considered in accordance 
with Dingess/Hartman, he also has not been provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Since 
these questions are involved in the present appeal, the VCAA 
notice letter that is issued on remand must inform him that a 
disability rating and an effective date for the award of 
benefits will be assigned if § 1151 compensation ultimately 
is awarded, and include explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.



The record further reflects that the evidence obtained so far 
includes outpatient treatment and hospitalization records 
from within the Boston Healthcare System (HCS) dated from 
January 1998 to November 1999, and from the White River 
Junction VA Medical Center (VAMC) dated in January 2002.  The 
most recent available VA treatment records may help to 
clarify the nature and extent of the disability claimed.  So 
while the veteran's claim is on remand, the RO should attempt 
to obtain any additional pertinent treatment records from 
each of the above medical facilities.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for § 1151 compensation for a 
back and neck disability, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim. 

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's VA 
hospitalization and outpatient 
treatment at the White River Junction 
VAMC since January 2002, and within the 
Boston HCS since November 1999.  Then 
associate all records that have been 
obtained with his claims file.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claim 
in light of all additional evidence 
obtained.  In readjudicating his claim, 
specifically consider 38 U.S.C.A. § 
1151 (West 2002) and 38 C.F.R. § 3.361 
(2005), for which citation was not 
specifically provided in the 
August 2003 SOC.  Also consider the 
recent decision of the U. S. Court of 
Appeals for the Federal Circuit in 
Jackson v. Nicholson, 433 F.3d 822 
(Fed. Cir. 2005), which addresses 
circumstances under which an injury or 
event will be considered to have 
occurred in the context of VA 
hospitalization, for purposes of a 
claim for § 1151 benefits.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at  38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

